DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 15-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/2021.
Applicant's election with traverse of Group II, claims 10-14 and new claims 18-25, in the reply filed on 3/15/2021 is acknowledged.  The traversal is on the ground(s) that “a PHOSITA would not consider US’ 630 as a relevant prior art because it is not directed to solve the same problem as the claimed laminated glazing, but also because structurally speaking the fire-resistant safety glazing of US’630 is different to the claimed laminated glazing which provides for a superior optical quality region recited in claim 10 and produced by the methods recited in claims 1, 15 to 17”.  This is not found persuasive because there is lack of unity between the two groups. As shown in the 102 rejection below, Melcher et al. (US 2011/0199674) teaches all the features recited in independent claim 10. Thus, the special technical features of the claimed invention are not found to define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation “a hollow insert having an exterior edge and interior edge placed within the cutout area of said at least one plastic bonding layer, wherein the thickness of the exterior edge is no greater than that of said at least one plastic bonding layer and which decreases uniformly towards the interior edge” in new claim 24 is deemed new matter and the new limitation “said laminated glazing comprises two or more regions with superior optical quality” in new claim 25 is deemed new matter. The Specification and Drawings, as originally filed, do not provide support for these new limitations.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “is of a thickness that is less than about 1.6 mm”, and the claim also recites “preferably between about .04 mm and about 1.2 mm” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 18, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melcher et al. (US 2011/0199674) [hereinafter Melcher].
Regarding claim 10, Melcher discloses a laminated glazing having a region with superior optical quality (Figs. 2-3) comprising an exterior glass layer (layer A; paragraph [0042]), an interior glass layer (layer C; paragraph [0042]), at least one plastic bonding layer (layer B; paragraph [0047]) placed between the exterior and interior layers, wherein the at least one plastic bonding layer comprises a cutout area (area b2) in the region with superior optical quality, and a cured laminating resin sized to fit within the cutout area (paragraphs [0105-0107]).
	Regarding claim 11, Melcher discloses an infra-red reflecting film (paragraphs [0052-0053]).
Regarding claim 12, claim 12 defines the product by how the product was made. The limitation “is cold bent" is deemed a process limitation. Thus, claim 12 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies a bent glass layer. As shown above, Melcher suggests such a product.
Regarding claim 13, Melcher discloses at least one of the glass layers being chemically tempered (paragraph [0043]).
Regarding claim 18, claim 18 defines the product by how the product was made. The limitation “is UV curable" is deemed a process limitation. Thus, claim 18 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the 
Regarding claim 21, Melcher discloses the at least one plastic bonding layer being polyvinyl butyl (PVB) (paragraph [0074]).
Regarding claim 23, Melcher discloses the cutout (b2) extending to the edge of the laminated glazing (Fig. 3).
Regarding claim 25, Melcher discloses the laminated glazing comprising two or more regions with superior optical quality (Fig. 3; paragraphs [0111-0112] and [0127]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Melcher.
Melcher discloses the claimed laminated glazing as shown above.
However, Melcher fails to specifically teach the thickness of at least one of the glass layers being less than about 1.6 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of at least one of the glass layers in Melcher to be less than about 1.6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

Allowable Subject Matter
Claims 19, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Melcher fails to anticipate or render obvious the distinct features recited in dependent claims 19, 20 and 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781